           Case 1:20-cv-10098-CM Document 2 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS JAIME,

                             Plaintiff,                            20-CV-10098 (CM)

                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                       OR IFP APPLICATION AND PRISONER
OFFICER CANNON, et al.,                                         AUTHORIZATION

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the North Infirmary Command on Rikers Island, brings

this action pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00

in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to

proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s account. See 28 U.S.C. §

1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore authorize the Court to withdraw these payments from his account by filing a “prisoner

authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350.00

filing fee 1 from the prisoner’s account in installments and to send to the Court certified copies of

the prisoner’s account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay


       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
           Case 1:20-cv-10098-CM Document 2 Filed 12/02/20 Page 2 of 2




the $400.00 in fees or submit the attached IFP application and prisoner authorization. If Plaintiff

submits the IFP application and prisoner authorization, they should be labeled with docket

number 20-CV-10098 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 2, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous, malicious, or for failure to state a claim, the dismissal is a “strike” under 28 U.S.C.
§ 1915(g). A prisoner who receives three “strikes” cannot file actions IFP as a prisoner, unless he
is under imminent danger of serious physical injury, and must pay the filing fee at the time of
filing any new action.

                                                  2
